Allowable Subject Matter
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The following is an examiner’s statement of reasons for allowance:
With regard to claim 41, the closest found prior art of does not disclose the claimed subject matter of a conduit configured to be coupled with a wall separating a first space from a second space, the conduit arranged to be inclined with respect to a horizontal reference plane such that a first region of the conduit is vertically lower than a second, vertically higher region of the conduit; a movable element disposed within the conduit configured to move from the first, vertically lower region of the conduit to the second, vertically higher region in response to differential pressure between the first space and the second space; and a differential pressure set point indicator configured to provide a set point indication of a threshold differential pressure that is sufficient to cause the movable element to move from the first, vertically lower region of the conduit to the second, vertically higher region, the differential pressure set point indicator configured to provide the set point indication from among a plurality of threshold differential pressure set points, wherein the differential pressure set point indicator includes a pointer positioned in a curved vial, and wherein the pointer moves in response to a change in an angle of inclination of the conduit with respect to the horizontal reference plane as described by the claims.  Also, the claimed subject matter is not obvious when looking at the found prior art separately or  in combination with each other.  Therefore the claims are found allowable over the current prior art as the current found prior art does not appear to disclose the above claimed subject matter or render it obvious. 
With regard to claim 49, the closest found prior art of does not disclose the claimed subject matter of a conduit arranged to be coupled with a wall separating a first space from a second space, the conduit arranged to be inclined with respect to a horizontal reference plane such that a first region of the conduit associated with the first space is vertically lower than a second, vertically higher region of the conduit that is associated with the second space; a movable element disposed within the conduit; and a differential pressure set point indicator configured to provide a set point indication of a threshold differential pressure between the first space and the second space that is sufficient to cause the movable element to move from the first, vertically lower region of the conduit to the second, vertically higher region in response to the threshold differential pressure between the first space and the second space, wherein the differential pressure set point indicator includes a pointer which moves by force of gravity in response to a change in an angle of inclination of the conduit with respect to the horizontal reference plane as described by the claims.  Also, the claimed subject matter is not obvious when looking at the found prior art separately or  in combination with each other.  Therefore the claims are found allowable over the current prior art as the current found prior art does not appear to disclose the above claimed subject matter or render it obvious. 
With regard to claim 66, the closest found prior art of does not disclose the claimed subject matter of a conduit arranged to be coupled with a wall separating a first space from a second space, the conduit arranged to be inclined with respect to a horizontal reference plane such that a first region of the conduit associated with the first space is vertically lower than a second, vertically higher region of the conduit that is associated with the second space; a movable element disposed within the conduit; and a differential pressure set point indicator configured to provide a set point indication of a threshold differential pressure between the first space and the second space that is sufficient to cause the movable element to move from the first, vertically lower region of the conduit to the second, vertically higher region in response to the threshold differential pressure between the first space and the second space, wherein the differential pressure set point indicator includes a component that responds to an incline of the conduit by force of gravity. as described by the claims.  Also, the claimed subject matter is not obvious when looking at the found prior art separately or  in combination with each other.  Therefore the claims are found allowable over the current prior art as the current found prior art does not appear to disclose the above claimed subject matter or render it obvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDDIE KIRKLAND III whose telephone number is (571)272-2232. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FREDDIE KIRKLAND III
Primary Examiner
Art Unit 2856



/Freddie Kirkland III/Primary Examiner, Art Unit 2856                                                                                                                                                                                                        7/8/2022